NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 16-2829
                                     ______________

                           ABDULJABBAR ABDUL MALIK,
                                              Appellant

                                             v.

    CABOT OIL & GAS CORPORATION; PATTERSON UTI DRILLING COMPANY;
                      ABC CORPS 1-5; JOHN DOES 1-5.
                           ______________

                       Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 2-15-cv-7078)
                       District Judge: Honorable Madeline C. Arleo
                                      ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                   January 24, 2017

             Before: CHAGARES, RESTREPO, and ROTH, Circuit Judges

                           (Opinion Filed: September 26, 2017)

                                     ______________

                                        OPINION*
                                     ______________
RESTREPO, Circuit Judge



*
 This disposition is not an Opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
       This action arises out of a slip and fall accident that occurred on a drilling platform

in Montrose, Pennsylvania. Abduljabbar Abdul Malik appeals from the District Court’s

Order granting appellees’ respective motions to dismiss for lack of personal jurisdiction.

For the reasons which follow, we affirm.

                                             I.1

       Malik alleges that on or about February 14, 2014, while in the course and scope of

his employment with appellee Patterson UTI Drilling Company (“Patterson”), he was

seriously injured when he slipped and fell due to accumulated snow on a drilling platform

located on a site owned by appellee Cabot Oil & Gas Corporation (“Cabot”). He further

alleges that his resulting injuries were caused by Cabot’s negligence and Patterson’s

intentional acts or gross negligence.

       On October 1, 2015, Cabot and Patterson each filed motions to dismiss for lack of

personal jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure. By

Opinion and Order entered May 19, 2016, the District Court granted the motions to

dismiss.2




1
 We write exclusively for the parties and therefore set forth only those facts that are
necessary for our disposition.
2
  Since the District Court found it lacked jurisdiction, it did not address Patterson’s
independent argument in support of dismissal for failure to properly serve process and
Cabot’s argument in support of dismissal for failure to state a claim.

                                              2
                                             II.3

       “A federal district court may assert personal jurisdiction over a nonresident of the

state in which the court sits to the extent authorized by the law of that state.” D’Jamoos

ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009)

(quoting Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d 434, 436 (3d

Cir. 1987)). Since New Jersey’s long-arm statute allows “the exercise of personal

jurisdiction to the fullest limits of due process,” we “look to federal law for the

interpretation of the limits on in personam jurisdiction.” IMO Indus., Inc. v. Kiekert AG,

155 F.3d 254, 259 (3d Cir. 1998); see Daimler AG v. Bauman, 134 S. Ct. 746, 753

(2014).

       Personal jurisdiction over a defendant may be either general or specific. Chavez,
836 F.3d at 223 (citing Helicopteros Nacionales de Colombia S.A. v. Hall, 466 U.S. 408,

414 nn.8-9 (1984)). General jurisdiction exists “when the plaintiff’s claim arises out of

[the] defendant’s ‘continuous and systematic’ contacts with the forum state.” Id. (citing

Vetrotex Certainteed Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 n.3 (3d

Cir. 1996)). Specific jurisdiction is present “when the cause of action arises from the

defendant’s forum-related activities.” Id. (quoting Vetrotex, 75 F.3d at 151). Here,

3
  The District Court’s jurisdiction was premised on 28 U.S.C. §§ 1332(a) (diversity
jurisdiction) and 1441 (removal). We have jurisdiction to hear this appeal under 28
U.S.C. § 1291. We review de novo the District Court’s dismissal for lack of personal
jurisdiction, and we review the decision to deny appellant’s request to conduct
jurisdictional discovery for abuse of discretion. Chavez v. Dole Food Co., 836 F.3d 205,
223 n.90 (3d Cir. 2016) (en banc).

                                              3
Malik contends that the District Court for the District of New Jersey has general and

specific personal jurisdiction over Cabot and that the District Court has specific personal

jurisdiction over Patterson.

       With regard to general jurisdiction, the Supreme Court has noted that such

jurisdiction typically arises only when a corporation’s “affiliations with the State are so

continuous and systematic as to render [it] essentially at home in the forum State.”

Daimler, 134 S. Ct. at 761 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)) (internal quotation marks omitted). For a corporation, “the

place of incorporation and principal place of business” are where it is “at home” and are,

therefore, the paradigm bases for general jurisdiction.4 Id. at 760. Consequently, as one

of our sister circuits has commented, it is “incredibly difficult to establish general

jurisdiction [over a corporation] in a forum other than the place of incorporation or

principal place of business.” Chavez, 836 F.3d at 223 (quoting Monkton Ins. Servs., Ltd.

v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)) (emph. added in Chavez).

       In this case, as Malik’s Complaint acknowledges, Cabot is a Delaware corporation

with its principal place of business in Texas. Furthermore, while Malik argues in his

brief that Cabot is a publicly-traded national corporation and an interstate energy

company, the Supreme Court has pointed out, “[a] corporation that operates in many


4
  The Supreme Court further noted that it was not “foreclose[ing] the possibility that in an
exceptional case . . . a corporation’s operations in a forum other than its formal place of
incorporation or principal place of business may be so substantial and of such a nature as
to render the corporation at home in that State.” Daimler, 134 S. Ct. at 761 n.19.
                                               4
places can scarcely be deemed at home in all of them.” Daimler, 134 S. Ct. at 762 n.20.

Malik has not alleged facts that would suggest this is the “exceptional case” where,

although Cabot is neither incorporated in nor has its principal place of business in New

Jersey, that Cabot has operations in New Jersey “so substantial and of such a nature as to

render [it] at home in that State” for purposes of general jurisdiction. See Daimler, 134
S. Ct. at 761 n.19. We agree with the District Court that “[Malik’s] allegations, taken as

true, regarding [Cabot’s] ties to New Jersey[,] do not demonstrate the type of substantial

or continuous and systematic contact that would render [Cabot] ‘at home’ in the State,”

see Malik v. Cabot Oil & Gas Corp., 2016 WL 2930511, *3 (D. N.J. May 19, 2017). 5




5
  As Patterson points out, although Malik’s brief includes a heading entitled “Patterson Is
Subject to General Jurisdiction In the District of New Jersey,” the argument which
immediately follows that heading clearly supports Malik’s argument that “Patterson is
subject to specific jurisdiction” (Malik’s Br. 31). Moreover, in his Summary of the
Argument, with regard to Patterson, Malik refers only to the District Court’s alleged
specific jurisdiction. Since Malik fails to pursue an argument that the District Court had
general personal jurisdiction over Patterson, any such argument has been waived. See
United States v. Menendez, 831 F.3d 155, 175 (3d Cir. 2016) (quoting Travitz v. Ne.
Dep’t ILGWU Health & Welfare Fund, 13 F.3d 704, 711 (3d Cir. 1994)) (“When an issue
is not pursued in the argument section of the brief, the appellant has abandoned and
waived that issue on appeal.”); John Wyeth & Brother Ltd. v. CIGNA Int’l Corp., 119
F.3d 1070, 1076 n.6 (3d Cir. 1997) (“[A]rguments raised in passing . . ., but not squarely
argued, are considered waived.”); see also Fed. R. App. P. 28(a)(8) (“appellant’s brief
must contain, under appropriate headings[,] . . . the argument, which must contain . . .
appellant’s contentions and the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies”). Moreover, even if the issue were not
waived, we would affirm the District Court’s grant of Patterson’s motion to dismiss with
regard to a lack of general jurisdiction. As Malik acknowledges in his brief, Patterson is
a Texas limited liability company with its principal place of business in Houston, Texas.
Furthermore, Malik’s alleged facts do not support a finding that this is an “exceptional
                                              5
       With regard to specific personal jurisdiction, the inquiry requires a finding that the

defendant “purposefully directed [its] activities at residents of the forum, and the

litigation results from alleged injuries that arise out of or relate to those activities.”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (citations and internal

quotation marks omitted). If those two requirements are met, then we are required to

determine whether the exercise of jurisdiction otherwise “comport[s] with ‘fair play and

substantial justice.’” Id. at 476 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 320

(1945)). Here, Malik is suing in New Jersey his employer and the site owner for alleged

negligence and gross negligence resulting in Malik’s slip and fall on a drilling platform in

Montrose, Pennsylvania. Malik’s cause of action does not “arise out of or relate to”

appellees’ New Jersey-related activities. See Burger King, 471 U.S. at 472; see also

Chavez, 836 F.3d at 223 (quoting Vetrotex, 75 F.3d at 151) (Specific jurisdiction is

present “when the cause of action arises from the defendant’s forum-related activities.”).

The District Court properly granted the motions to dismiss for lack of specific personal

jurisdiction.

       Finally, Malik argues the District Court erred in denying his request for

jurisdictional discovery. “[J]urisdictional discovery is not available merely because the

plaintiff requests it.” Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 108 n.38

(3d Cir. 2015). “If the plaintiff presents factual allegations that suggest ‘with reasonable


case” where Patterson’s operations in New Jersey are “so substantial and of such a nature
as to render [Patterson] at home” in New Jersey. See Daimler, 134 S. Ct. at 761 n.19.
                                            6
particularity’ the possible existence of the requisite ‘contacts between [the party] and the

forum state,’ the plaintiff’s right to conduct jurisdictional discovery should be sustained.”

Eurofins, 623 F.3d at 157 (quoting Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446,

455 (3d Cir. 2003)) (citation and internal quotation marks omitted). “A plaintiff may not,

however, undertake a fishing expedition based only upon bare allegations, under the

guise of jurisdictional discovery.” Id.

       In this case, with regard to his request for jurisdictional discovery, Malik did not

present factual allegations that suggested with reasonable particularity the possible

existence of the requisite contacts between appellees and the forum state to warrant

jurisdictional discovery. The District Court did not abuse its discretion in denying

Malik’s request for jurisdictional discovery.

                                            III.

       Accordingly, for the foregoing reasons, we affirm the Order of the District Court

granting appellees’ respective motions to dismiss for lack of personal jurisdiction.




                                                7